Citation Nr: 9922471	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability of the right hip, the right knee, 
and the toes of the right foot, arising out of treatment 
rendered by the Department of Veterans Affairs at the 
Columbia, South Carolina, VA Hospital between July 1982 and 
October 1982.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a left knee disability, a disability affecting the toes 
of the left foot, a disability affecting both arms, a 
disability affecting both wrists, and a disability affecting 
the left leg, as secondary to the additional disability to 
the right hip, the right knee and the toes of the right foot 
that are claimed to have arisen from treatment received at 
the Columbia, South Carolina, VA Hospital between July 1982 
and October 1982.

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability arising out of the removal of skin 
cancer from the nose and right temple, performed by the 
Department of Veterans Affairs in either September 1994 or 
March 1995.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a claim for benefits under 38 
U.S.C.A. § 1151 filed by the veteran in November 1991, which 
was held in abeyance pending the resolution of litigation 
concerning that law.  In July 1995, the RO entered its 
decision on the veteran's claim, and a notice of disagreement 
was received in December 1995.  A statement of the case was 
issued in February 1996, and the veteran's appeal was 
perfected later that month upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals).  A hearing at 
which the veteran, his wife and son testified was conducted 
at the RO in December 1996, and a supplemental statement of 
the case was issued in February 1997.  Thereafter, the case 
was forwarded to the Board in Washington, DC., and, in 
February 1998, the Board remanded the matter to the RO for 
additional development.  In March 1999, a supplemental 
statement of the case was issued, and the matter was then 
returned to the Board.  

In addition to the foregoing, the Board notes that, in our 
February 1998 Remand, a claim regarding the veteran's attempt 
to establish service connection for disability due to 
radiation exposure was referred to the RO.  It does not 
appear that the RO subsequently addressed that matter, 
although we note that it appears that the veteran may no 
longer be interested in pursuing it.  In any case, the claim 
is not inextricably intertwined with the issues on appeal, 
and it is not properly before the Board at this time.  
Therefore, the matter will not be further addressed herein, 
but is again referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  A VA physician opined, in 1998, that the current 
residuals of the veteran's right hip replacement are a 
consequence of the right femur fracture that the veteran 
sustained while undergoing treatment at a VA hospital between 
July 1982 and October 1982.  

2.  The right femur fracture the veteran sustained while an 
in-patient at a VA hospital between July 1982 and October 
1982 was not an intended result of the treatment provided for 
the condition which originally required the hospitalization, 
and it was not the result of the veteran's own willful 
misconduct or failure to follow instructions.  

3.  A VA physician opined, in 1998, that the veteran 
sustained an intra-articular right knee injury as a result of 
the treatment the veteran received while an in-patient at a 
VA Hospital between July 1982 and October 1982.  

4.  The intra-articular right knee injury which the veteran 
sustained while hospitalized between July and October 1982 
was not an intended result of the treatment provided for the 
condition which originally required the hospitalization, and 
it was not the result of the veteran's own willful misconduct 
or failure to follow instructions.

5.  In an opinion provided in 1998, a VA physician linked the 
veteran's current bilateral wrist disability, and residuals 
of a left leg fracture, to additional disability the veteran 
incurred while a patient in a VA hospital between July 1982 
and October 1982.  

6.  The veteran's assertion that he sustained a disability 
affecting the toes of the right foot, as a result of 
treatment rendered at a VA Hospital between July 1982 and 
October 1982, is not supported by any medical evidence that 
would render the claim for entitlement to benefits under 
38 U.S.C.A. § 1151 plausible under the law.  

7.  The veteran's assertion that he sustained a left knee 
disability, a disability affecting the toes of the left foot, 
and a disability affecting both arms (other than his wrists) 
secondary to additional disability incurred from treatment 
rendered at a VA Hospital between July 1982 and October 1982, 
is not supported by any medical evidence that would render 
the claim for entitlement to benefits under 38 U.S.C.A. 
§ 1151 plausible under the law.  

8.  The veteran's assertion that, for purposes of an award of 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, he 
sustained additional disability arising out of the surgical 
removal of skin cancer from the nose and right temple at a VA 
Hospital in either September 1994 or March 1995, that was not 
a necessary consequence of that surgery, is not supported by 
any medical evidence that would render the claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 plausible 
under the law.


CONCLUSIONS OF LAW

1.  The criteria for an award of benefits under 38 U.S.C.A. 
§ 1151, for the current residuals of a right hip replacement 
precipitated by treatment received while an in-patient at a 
VA hospital between July and October 1982, are met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (1998).  

2.  The criteria for an award of benefits under 38 U.S.C.A. 
§ 1151, for current residuals of an intra-articular right 
knee injury incurred while an in-patient at a VA hospital 
between July and October 1982, are met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1998).

3.  The veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151 for disability of toes of 
the right foot as a result of treatment rendered at a VA 
Hospital between July 1982 and October 1982.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The criteria for an award of benefits under 38 U.S.C.A. 
§ 1151, for a bilateral wrist disability, secondary to 
additional disability incurred while an in-patient at a VA 
hospital between July and October 1982, are met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.310, 3.358, 3.800 
(1998).

5.  The criteria for an award of benefits under 38 U.S.C.A. 
§ 1151, for the residuals of a left leg fracture, secondary 
to additional disability incurred while an in-patient at a VA 
hospital between July and October 1982, are met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.310, 3.358, 3.800 
(1998).   

6.  The veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151 for a left knee disability 
claimed to be secondary to additional disability incurred 
from treatment received at a VA Hospital between July 1982 
and October 1982.  38 U.S.C.A. § 5107 (West 1991).  

7.  The veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151 for a disability affecting 
the toes of the left foot claimed to be secondary to 
additional disability incurred from treatment received at a 
VA Hospital between July 1982 and October 1982.  38 U.S.C.A. 
§ 5107 (West 1991).  

8.  The veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151 for a disability affecting 
both arms, claimed to be secondary to additional disability 
incurred from treatment received at a VA Hospital between 
July 1982 and October 1982.  38 U.S.C.A. § 5107 (West 1991).  

9.  The veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151, for additional disability 
arising out of the surgical removal of skin cancer from the 
nose and right temple, performed by VA medical personnel in 
September 1994 or March 1995.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the statutory 
criteria applicable to this case appear at 38 U.S.C.A. § 1151 
(West 1991), which provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the veteran's claims for benefits under section 
1151 were filed prior to October 1, 1997.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, the claims have been adjudicated by the RO, and are 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for these claims to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
___Vet.App. ___, No. 98-664, slip op. at 5-6 (July 7, 1999).  
Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment.  

a.  Right Hip and Right Knee 

The veteran contends that he developed disability affecting 
his right hip and his right knee as a consequence of the 
surgery he underwent while an in-patient at the Columbia VA 
Hospital between July 1982 and October 1982.  A review of the 
medical evidence from that period shows that the veteran 
presented himself to the hospital reporting a history of 
multiple fractures, but currently complaining of 
progressively worsening right hip pain, which had begun 
earlier in the month.
X-rays revealed a partially healed fracture of what was 
described as the right femoral neck; other records refer to 
it as a subcapital fracture of the right hip.  In any case, 
the fracture was considered to be approximately 3 to 4 weeks 
old.  

On August 10, 1982, the veteran underwent what was 
characterized as a Knowles fixation of a subcapital fracture 
of the right hip, with an open biopsy.  This apparently 
involved the placement of four pins into the head of the 
femur.  On August 24, 1982, while apparently arising from bed 
and twisting, the veteran sustained a fracture of the 
proximal femoral shaft, apparently below the pins that were 
placed during the August 10th operation.  This was treated by 
the placement of the veteran in traction, and the insertion 
of a right proximal tibial pin on August 30th.  Subsequently, 
this tibial pin apparently became loose, and on September 10, 
1982, it was replaced with another tibial pin.  On September 
21, 1982, the pin in the proximal tibia was removed, and a 
distal femoral pin was placed in order to maintain alignment 
while the healing process completed.  Thereafter, the veteran 
remained hospitalized for approximately one more month, 
during which time abundant callus formed about his fractures, 
and he had developed what was described as fairly good range 
of motion.  At the same time, however, it was also noted that 
the veteran was non-weight-bearing.  

In addition to the attention directed to the fractures the 
veteran had sustained, the medical professionals treating him 
also investigated other abnormalities noted in his bone 
structure, including "decreased vascularity" and areas of 
"increased uptake," that were revealed on diagnostic 
testing.  It was evidently concluded that the veteran also 
had osteoporosis, thought to be secondary to poor nutrition 
or Ethanol intake.  

In any event, in outpatient treatment records dated in 
November 1982, it was noted that X-rays revealed that the 
veteran's right leg was one inch shorter than his left, and 
that the fracture of the femoral neck had not yet completely 
healed.  It was also indicated that he would likely remain 
unfit for work for the next 6 months.  Thereafter, records 
reflect that, in December 1983, he was hospitalized with a 
protruding right hip pin.  This was removed, and a femoral 
hemiarthroplasty was accomplished.  We incidentally note that 
subsequently dated records, from May 1983, confirm that the 
veteran had osteoporosis, as shown by a bone biopsy. 

More recent records include an opinion provided by a VA 
orthopedic physician, which was obtained at the request of 
the Board in the February 1998 Remand.  This opinion 
addressed, among other things, whether the treatment the 
veteran received during his July/October 1982 hospitalization 
resulted in disability affecting the right hip and right 
knee.  In regard to this question, the physician wrote that, 
given what he considered to be the chronic nature of the 
veteran's femoral neck fracture at that time, the likelihood 
that it was appropriate to perform the initial pinning, to 
treat the fracture, was low.  He went on to state that the 
subsequent subtrochanteric fracture, 

likely resulted from the inferior pin placement 
which is a very common complication if the inferior 
pin is placed at the level of the lesser trochanter 
or inferior to that.  It creates a significant 
stress and any stress could cause the 
subtrochanteric fracture.  This is likely the cause 
of [the veteran's] problems.  

Furthermore, with respect to the traction and pin placement 
employed to treat the veteran, this physician stated, 

It is now a recognized complication that long term 
traction through the knee like that with a proximal 
tibial pin can cause intra-articular knee injury.  
It is highly likely that [the veteran] did have 
residual injury to this knee because of this long 
term traction.  

The physician went on to state that the veteran,  

later in 1983 required a hip replacement on that 
side and once again was due to the avascular 
necrosis which occurred in his femoral head due to 
his femoral neck fracture.  This according to the 
most recent x-rays, the stem has proximally become 
loose and has migrated and eroded through the 
cortex of his mid femur.  This could be related to 
the abnormal shape of his subtrochanteric femur 
from the fracture that resulted from his femoral 
neck pinning stress fracture.  Therefore, it is 
possible that the current state in which [the 
veteran's] displaced femoral stem is in could be 
related to that subtrochanteric fracture.  

Based upon the foregoing, it is the Board's view that 
entitlement to benefits pursuant 38 U.S.C.A. § 1151 due to 
additional disability of the right hip and right knee arising 
out of VA treatment rendered in 1982 is warranted.  

Under the law set forth above, benefits are payable "as if" 
the additional disability or death were service-connected, 
unless the evidence shows that it was a necessary consequence 
of the treatment provided, was due to the natural progress of 
the disorder which prompted the treatment, was the result of 
the veteran's own willful misconduct or failure to follow 
instructions, or was merely coincidental with the 
hospitalization in question.  In this case, the veteran 
entered the VA hospital with a partially healed fracture of 
the right femoral neck, the treatment for which involved the 
placement of four pins into the head of the femur.  Not long 
thereafter, he sustained a fracture of the proximal femoral 
shaft, apparently below the pins that were placed during the 
earlier operation.  This was treated by the placement of the 
veteran in traction, which was apparently secured at first by 
a proximal tibial pin, and subsequently by a distal femoral 
pin.  

There is no evidence that the femoral shaft fracture which 
the veteran sustained while hospitalized was the result of 
his failure to follow directions, or was a consequence of any 
misconduct on his part.  Indeed, the physician who provided 
the medical opinion concerning these matters in 1998 
suggested that just such a fracture is a common complication 
of the procedure the veteran underwent.  Significantly, 
however, while apparently a common complication, this 
physician did not state that this fracture was a necessary 
consequence of the treatment provided, or that it was due to 
the natural progress of the initial fracture which prompted 
the treatment.  This physician went on to state that this 
fracture brought about the conditions which subsequently 
required the veteran to undergo a femoral hemiarthroplasty, 
which currently is shown to have proximally become loose, and 
has migrated and eroded through the cortex of the mid femur.  
Under these circumstances, it may be concluded that the 
current residuals of the veteran's right hip replacement are 
a consequence of his 1982 hospitalization, and that he may be 
compensated for them under the provisions of 38 U.S.C.A. 
§ 1151.  

Similarly, the physician who provided the opinion set forth 
above also noted that intra-articular knee injury is now a 
recognized complication of long term knee traction such as 
the veteran endured during his July/October 1982 
hospitalization.  This physician went on to state that 
residual injury is "highly likely."  Again, since the 
evidence does not show such residual injury to be a necessary 
consequence of the treatment provided, that it was due to the 
natural progress of the initial fracture which prompted the 
treatment the veteran received during that hospitalization, 
or that it was a consequence of any misconduct on the 
veteran's part, the residuals of the veteran's intra-
articular knee injury may be compensated under the provisions 
of 38 U.S.C.A. § 1151.  

We must note that, under the judicial caselaw applicable to 
this case, compensation is payable for "certain ill effects 
which may flow from surgery even though the operation is 
performed with the greatest possible degree of skill and 
precaution and no one is at fault."  Gardner, supra, 1 
Vet.App. at 587.

b.  Bilateral Wrist Disability and Left Leg Disability

Having concluded, above, that the residuals of a right hip 
replacement and the residuals of an intra-articular right 
knee injury are entitled to compensation under the provisions 
of 38 U.S.C.A. § 1151, it follows that any additional 
disability arising from either of these two disorders may, 
themselves, be considered to have arisen from the treatment 
that precipitated the original disabilities, and also give 
rise to compensation under 38 U.S.C.A. § 1151.  Furthermore, 
under the provisions of 38 C.F.R. § 3.310, disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 

With respect to these secondary disabilities, the Board 
observes that VA treatment records dated in February 1990, 
show treatment for "bilateral markedly comminuted displaced 
intra-articular distal radius fractures," noted to have 
occurred when the veteran fell onto his outstretched arms due 
to his knee and hip problems.  Subsequently dated records 
reflect that the right wrist fracture healed with a "marked 
radial deviation" and that the left wrist healed only 
"almost straight."  Furthermore, when he was examined in 
1993, it was noted that the veteran had bilateral wrist 
malunion, and, at the hearing conducted in 1996, the veteran 
still complained of wrist deformity.  

With regard to the left leg, the evidence reflects that, in 
1993, the veteran sustained a fracture of that limb.  Current 
X-rays, taken in 1998, revealed the presence of this old 
tibia and fibula fracture, and that a pin remained in place 
securing the distal fibular fracture.  

In addressing the question of the etiology of the veteran's 
wrist disability, and commenting on the veteran's left leg 
fracture, the physician who provided the previously discussed 
1998 opinion remarked that after the veteran's 
hospitalizations in 1982 and 1983, it is "likely" he did 
not ambulate well.  He went on to state,

It is highly likely that any future falls this 
patient sustained would have been directly related 
to the injuries sustained to him while he was being 
treated for this femoral neck fracture.  Therefore, 
him sustaining the injuries to his bilateral 
wrists, one of which was externally fixated 
according to the notes, this could be related to 
the original injury to his hip fracture. . . .  In 
1993, the patient sustained a left tibial fracture 
which was casted by the VA.  Again, he relates this 
to his poor mobility which again is likely due to 
the cascade of events that have occurred around the 
1982 to 1983 region.  

In view of the foregoing medical opinion that links the 
veteran's bilateral wrist disability and his left leg 
(tibia/fibula) fracture to the instability the veteran has 
experienced due to the additional right hip and knee 
impairment he sustained while undergoing VA treatment in 
1982, it must be concluded that the bilateral wrist 
disability, and left leg fracture are also compensable under 
the provisions of 38 U.S.C.A. § 1151.  

c.  Disability Arising from Removal of Skin Cancer

A review of the record in this regard reflects that, in 
September 1994, the veteran had skin lesions removed from the 
right side of his nose, the right temple, and the right ear.  
Microscopic examination of these lesions revealed the 
presence of basal cell carcinoma in the tissue removed from 
the nose and temple.  Additional excisions in these areas 
(the nose and temple) were undertaken on March 3, 1995.  
Shortly thereafter, however, the records reflect that the 
veteran was considered to be "doing well" and he was 
discharged on March 10, 1995, from the plastic surgery clinic 
in which these procedures were apparently performed.   

The veteran contends that the foregoing surgical procedures 
caused him to develop a right ear hearing loss, as well as a 
sensation of numbness along the right side of his nose.  With 
respect to these contentions, the veteran underwent an 
examination for VA purposes in October 1998.  This revealed 
the presence of a mild sensory abnormality of the right side 
of the nose, which the examiner concluded was a result of the 
surgery to remove the basal cell carcinoma.  This physician 
also noted, however, that this

is an expected result of the need to [remove] the 
basal cell carcinoma which had extended through the 
epidermis into the dermis and thus affected the 
free sensory nerve endings.  This does not 
represent any error on the part of the surgeon and 
is an expected result of the type of surgery that 
[the veteran] underwent.   

As to a hearing loss, the veteran also underwent an audiology 
examination in October 1998.  This revealed that the veteran 
had a mild sensorineural hearing loss in the lower 
frequencies, sloping to a moderately severe high frequency 
hearing loss bilaterally.  There was, however, no indication 
in that record, or any other medical record, that this 
hearing loss was considered to be related to the removal of 
the veteran's basal cell carcinoma.  

On the foregoing record, it is the Board's conclusion that 
the veteran has not presented evidence sufficient to satisfy 
a belief, by a fair and impartial individual, that his claim 
for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disability arising out of the removal 
of skin cancer from his nose and right temple, is well 
grounded.  Certainly, it must be acknowledged that the 
veteran developed a mild sensory abnormality on the right 
side of his nose following the surgery in question.  The 
records also show that the veteran was diagnosed to have 
bilateral hearing loss after that surgery.  In the case of 
the hearing loss, however, the fact that one event followed 
another, does not mean that the first caused the second.  
Moreover, there is no record in evidence on which a medical 
professional has opined that he or she believes a causal 
relationship exists between the veteran's current hearing 
loss, and the treatment in question.  

As to the sensory abnormality along the side of the nose, the 
only medical opinion of record addressing the relationship 
between that condition and the veteran's surgery shows that 
the condition was the "expected result" of that surgery.  
Since benefits under 38 U.S.C.A. § 1151 may not be awarded 
for consequences of treatment which are certain to result 
from, or were intended to result from that treatment, the 
veteran may not be awarded benefits based on this sensory 
impairment.  38 C.F.R. § 3.358(c)(3).

In view of the absence of any medical evidence linking the 
veteran's hearing loss to the surgery to remove his skin 
cancer; and the medical evidence establishing that the 
sensory impairment along the right side of the nose arising 
from the surgery was a certain consequence of that surgery, 
there is a clear lack of medical evidence sufficient to 
support the veteran's contention that, for purposes of 
benefits awarded under 38 U.S.C.A. § 1151, he incurred 
additional disability as a result of the 1994 and 1995 skin 
cancer removal.  Accordingly, it is the Board's conclusion 
that the veteran has failed to present evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for compensation under 38 U.S.C.A. § 1151 is well 
grounded, as required by 38 U.S.C.A. § 5107(a) (West 1991).

As a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for compensation under 38 U.S.C.A. 
§ 1151, for additional disability based upon either the 
September 1994 or March 1995 removal of skin cancer from the 
veteran's nose and right temple, must be denied.  See Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 6 Vet.App. 
136 (1994).

d.  Right Foot Toes, Left Foot Toes, and Left Knee 

With respect to this aspect of the veteran's appeal, a review 
of his medical records dated in the 1980's and 1990's 
discloses various occasions when the veteran was shown to 
have demineralized bones in his feet, calluses and ulcers 
affecting his toes and feet, and bone spurs.  Records also 
show that the veteran has had hypertrophied toe nails and 
possible early osteomyelitis, along with complaints of 
decreased foot sensation and burning dysesthesia.  These 
complaints and findings, however, appear in the records to 
have been related to the veteran's diabetes mellitus, 
osteoporosis, or a herniated disc in the lumbar spine.  There 
is no record on which a medical professional has attributed 
these findings in any way to either the treatment the veteran 
received while hospitalized between July 1982 and October 
1982, or to any impairment that arose during that 
hospitalization.  

Regarding the veteran's left knee, there is one medical 
record, dated in 1991, wherein it was noted that the veteran 
had degenerative arthritis of various joints, including the 
knees.  The basis for this conclusion is not clear, however, 
given that there does not seem to be another other medical 
record on which this finding is entered.  In any case, what 
is more important, for purposes of determining the outcome of 
this appeal, is the absence of any medical opinion linking 
any left knee disability to the treatment the veteran 
received while hospitalized between July 1982 and October 
1982, or to any additional disability arising from that 
treatment.  

Under the circumstances described above, the only pieces of 
evidence supporting the presence of a causal relationship 
between the treatment the veteran received during his 
July/October 1982 hospitalization, or additional disability 
already shown to have arisen from that hospitalization, and 
any toe or left knee disability are the veteran's statements 
to that effect.  He, however, has not shown that he possesses 
the technical competence to establish such a relationship. 

A claim based upon an assertion as to cause-and-effect 
relating to a particular disability requires competent 
medical evidence in order to be well grounded.  The Court has 
reiterated this requirement many times, as in the cases cited 
above.  All that the veteran has presented in this case are 
his assertions regarding the cause of toe and left knee 
problems.  Such evidence, however, is not sufficient to 
establish entitlement to the claimed benefit.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  The extensive 
medical records in this case have been thoroughly reviewed, 
and they are devoid of evidence sufficient to support the 
veteran's contention that he incurred disability affecting 
his toes or left knee as a result of his 1982 
hospitalization, or as a result of other disabilities arising 
therefrom.  Accordingly, it is the Board's conclusion that 
the veteran has failed to present evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for compensation under 38 U.S.C.A. § 1151 in this 
regard is well grounded, as required by 38 U.S.C.A. § 5107(a) 
(West 1991).  

As we noted above, claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction.  Therefore, the claim for compensation under 
38 U.S.C.A. § 1151, for additional disability of the toes of 
the left and right foot and of the left knee, based upon 
treatment rendered at a VA Hospital between July 1982 and 
October 1982, or from other disability arising therefrom, 
must be denied.  See Boeck, Grivois, supra.

e.  Bilateral Arm Disability

Regarding the veteran's claim for benefits due to a bilateral 
arm disability, a careful review of the medical evidence 
fails to disclose any record on which a bilateral arm 
disability is diagnosed (other than the disability effecting 
the veteran's wrists, for which benefits have been granted, 
above).  

A claim based upon an allegation of the presence of a 
particular disability requires competent medical evidence 
demonstrating the current presence of that disability, in 
order to be well grounded.  The Court of Appeals for Veterans 
Claims has reiterated this requirement many times, as in the 
cases cited above, and all that the veteran has presented in 
this case are his own assertions concerning the presence of a 
bilateral arm disability.  The Board appreciates the 
sincerity of the veteran's belief in his claim, but his 
assertions are obviously inconsistent with the current 
medical evidence.  This medical evidence fails to show the 
current presence of the claimed disability.  

Since the record is devoid of any medical evidence that tends 
to support the veteran's contention that he incurred a 
bilateral arm disability secondary to additional disability 
that arose from his treatment at a VA hospital between July 
1982 and October 1982, it is the Board's conclusion that the 
veteran has failed to present evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for compensation in this regard, under 38 U.S.C.A. § 1151, is 
well grounded.  As such, it does not present a question of 
fact or law over which the Board has jurisdiction.  
Therefore, this claim for compensation under 38 U.S.C.A. 
§ 1151, for a disability affecting both arms, must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
current residuals of a right hip replacement precipitated by 
treatment received while an in-patient at a VA hospital 
between July and October 1982, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
current residuals of an intra-articular right knee injury 
incurred while an in-patient at a VA hospital between July 
and October 1982, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151, for a 
bilateral wrist disability, secondary to additional 
disability incurred while an in-patient at a VA hospital 
between July and October 1982, is granted.  

Entitlement to compensation under 38 U.S.C.A. § 1151, for the 
residuals of a left leg fracture, secondary to additional 
disability incurred while an in-patient at a VA hospital 
between July and October 1982, is granted.  

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151, for 
additional disability claimed to have resulted from the 
removal of skin cancer from the nose and right temple 
performed by the VA in September 1994, and March 1995, is 
denied.  

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151, for a 
disability of the toes of the right foot, claimed to have 
resulted from VA treatment rendered at a VA hospital between 
July 1982 and October 1982, is denied.  

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151, for a 
disability of the toes of the left foot, claimed to be 
secondary to additional disability arising from VA treatment 
rendered at a VA hospital between July 1982 and October 1982, 
is denied.  

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151, for a 
disability of the left knee, claimed to be secondary to 
additional disability arising from VA treatment rendered by a 
VA hospital between July 1982 and October 1982, is denied.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151, for a 
bilateral arm disability, claimed to be secondary to 
additional disability arising from VA treatment rendered by a 
VA hospital between July 1982 and October 1982, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

